Blair, J.
The plaintiffs in this case are all of the heirs at law of William Wooley, deceased, who was a resident of Jackson county at the time of his death, January 24, 1908. William Wooley left a last will and testament in which he made the county of Jackson sole legatee of all his real and personal estate, without condition or qualification or the designation of any use or purpose to be made by the county of the property so devised. The testator’s property consisted of a farm of the value of $2,000 and personal property valued at $300.
*608On account of debts proved against said estate and the provision in said will for a monument and the expenses of administration, the executor applied to the probate court for, and was granted, license to sell the land for the payment of debts, expenses of administration, and erection of monument, and, after the payment of such items, there remained in the hands of the executor the sum of $1,525.02, which, by the order of the probate court aforesaid, the executor paid to the treasurer of the county of Jackson, which sum has been specially deposited in bank by order of the board of supervisors.
This suit is brought to recover the said sum of $1,525.02 and interest by the plaintiffs, heirs of said William Wooley, on the theory that the devise to the county was void for uncertainty in not specifying the purpose of the gift or the use to be made of the same in keeping with the authority of the county as to the receipt, use, and appropriation of money or property.
A demurrer was filed to the plaintiffs’ declaration which was sustained, and judgment on demurrer entered, to review which, plaintiffs prosecute this writ of error.
By the State Constitution the board of supervisors possesses “such powers as shall be prescribed by law.” Section 2441,1 Comp. Laws, authorizes each organized county “to purchase and hold real and personal estate for the use of the county,” etc. There is no statute in this State which prohibits a board of supervisors acquiring land by deed of gift or devise, and the language of the statute is broad enough to justify the interpretation that the legislature intended to grant power to hold property for the use of the county, however acquired. Raley v. Umatilla County, 15 Or. 172 (13 Pac. 890, 3 Am. St. Rep. 142); Chambers v. City of St. Louis, 29 Mo. 543; Bell County v. Alexander, 22 Tex. 350 (73 Am. Dec. 268); Carder v. Board of Commissioners, 16 Ohio St. 353.
As remarked by Mr. Justice Campbell, in Penny v. Croul, 76 Mich. 471 (43 N. W. 649, 5 L. R. A. 858), “All municipal corporations hold their property as trus*609tees for the general benefit,” and, although lands can only be acquired for the use of the county and such uses are specified in other sections of the statutes, the fact that the devise does not specify the particular use to which the property is to be applied does not, in our opinion, invalidate the devise. Rood on Wills, § 200; Fulbright v. Perry County, 145 Mo. 482 (46 S. W. 955); Gilmore v. Hayworth, 26 Tex. 89; Carder v. Board of Commissioners, supra; Rood v. Winslow, 2 Doug. (Mich.) 68.
The judgment is affirmed.
Moore, C. J., and Steere, McAlvay, Brooke, Stone, and Ostrander, JJ., concurred with Blair, J.